Per Curiam.

On September 21, 1970, appellant filed a complaint for a writ of mandamus in the Court of Appeals asking that court to require the township trustees and clerk of Beavercreek Township, Greene County, to enter in their journal the results of an election and an order declaring that the village of Valleywood was duly incorporated as a result of that election.
*254The Court of Appeals denied the writ, stating that relator has a plain and adequate remedy in the ordinary "ourse of the law, and that the issue in this case is moot as a result of another decision rendered by that court concerning the same election.
Appellant argues that the remedy of declaratory judgment, referred to by the Court of Appeals in denying issuance of the writ of mandamus, is not an alternative remedy to mandamus, but nothing is offered to dispute the second reason given by the Court of Appeals in denying the relief sought, i. e., “the mandamus action filed by the relator is rendered moot by our decision in the case of Murphy v. Coy, case No. 740, Greene County Court of Appeals.” There is, therefore, no adequate grounds presented upon which this court could question the finding by the Court of Appeals that the action of appellant is moot.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

O’Neill, C. J., Schneider, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.